Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL ACTION is in response to Applicant’s amendment of 17 February 2021. Claims 1-4, 6, 8-12, 14-18 and 20 are pending and have been considered as follows. Claims 5, 7, 13 and 19 are cancelled. 
Response to Arguments
	Applicant’s arguments with respect to the Claim Objections to claims 1, 10, 15-18 and 20 as set forth in the office action of 17 November 2020 have been considered and are persuasive. Therefore, the Claim Objections to claims 1, 10, 15-18 and 20 as set forth in the office action of 17 November 2020 have been withdrawn.

	Applicant’s arguments with respect to the rejection of claims 1-4, 6, 8-12, 14-18 and 20 under 35 USC 112(b) as set forth in the office action of 17 November 2020 have been considered and are persuasive. Therefore, the rejection of claims 1-4, 6, 8-12, 14-18 and 20 under 35 USC 112(b) as set forth in the office action of 17 November 2020 has been withdrawn.

	Applicant’s arguments with respect to the rejection of claims 1-4, 6, 8-12, 14-18 and 20 under 35 USC 103 as set forth in the office action of 17 November 2020, specifically, the arguments stating “The claims as amended distinguish over the cited combination for at least the newly amended limitations directed to the cluster of drones to a cluster of drones of the network of drones to guide the first drone to its destination, wherein at least one drone of the cluster of drones maintains connectivity to the central controller” AND arguments stating “Also, the cited references fail to teach … receiving the path information and condition information responsive to the broadcasted potential route. The cited references generally disclose exchanging information among UAVs, however, there is no disclosure of receiving the response responsive to broadcasting the potential route.” have been considered and are persuasive. However, upon further consideration, a new ground(s) of rejection is made as outlined below.

	Applicant’s arguments with respect to the rejection of claims 1-4, 6, 8-12, 14-18 and 20 under 35 USC 103 as set forth in the office action of 17 November 2020, specifically, the arguments stating “Also, the cited references fail to teach broadcasting the potential route.  In addition, the cited portions of the Carlsen, at pg. 8 of the Office Action, alleges the references discloses receiving the weather information responsive to the broadcast. However, the reference generally discloses exchanging information without any discussion of broadcasting the potential route to receive the path and condition information. Specifically, there is no disclosure of the broadcast as claimed.” have been considered and are NOT persuasive. The Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Examiner has only used Carlson to show that “Carlson does not expressly disclose broadcasting the potential (see at least abstract and Col.11 lines8-13) and that the UAV (first drone) can exchange data information from other UAVs directly (see at least Col.3 line 66-Col.4 line 2). Therefore, it would have been obvious to one of ordinary skill in the art to broadcast the potential route to one or more drones of a network of drones for the one or more drones to know which route is of interest for the first drone to be able to exchange weather data only related to the to be traveled route.”. Broadcasting the potential route to one or more drones of a network of drones would have been obvious to one of ordinary skill in the art for the reasons stated above. Examiner would also like to point out that such obviousness and known knowledge is further supported as evidenced by Marcus (US20160189549A1) reference used below for the newly amended limitation “receiving path information and routing condition information associated with the potential route from the one or more drones of the network of drones responsive to the broadcasted potential route”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8-11, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US9959771B1) in view of Marcus (US20160189549A1) in further view of Ganjoo (US9927807B1) in further view of Chul (KR20180074593A) in further view of Wieskamp (US20180053403A1) in further view of Mikael (US9524648B1) in further view of Ludwig (US10298885B1).
Regarding claim 1, Carlson discloses a computer-implemented method for drone flight optimization using drone to drone permissioning (see at least abstract), the computer-implemented method comprising: determining a potential route for a first drone (see at least Col.2 lines 51-63, Col.4 lines 24-37 and Col.11 lines 8-13); receiving path information and routing condition information associated with the potential route from the one or more drones of the network of drones (see at least Col.2 lines 12-17, Col.3 line 66-Col.4 line 2, Col.4 lines 38-46, Col.7 lines 21-32 and Col.11 lines 8-13); updating the potential route of the first drone based at least in part on the path information and the routing condition information (see at least Col.2 lines 12-17 and lines 64-67, and Col.4 lines 52-65); determining whether connectivity between the first drone and a central controller exists (see at least Col.3 lines 49-52; determining communication not being available is broadly interpreted as determining whether connectivity exists). 
Carlson does not expressly disclose broadcasting the potential route to one or more drones of a network of drones. However, Carlson discloses that the UAV (first drone) can get weather data from other UAVs (one or more drones of a network of drones) which provide weather information for routes likely to be traveled by the UAV to a destination (see at least abstract and Col.11 lines8-13) and that the UAV (first drone) can exchange data information from other UAVs directly (see at least Col.3 line 66-Col.4 line 2). Therefore, it would have been obvious to one of ordinary skill in the art to broadcast the potential route to one or more drones of a network of drones for the one or more drones to know which route is of interest for the first drone to be able to exchange weather data only related to the to be traveled route.
Carlson does not explicitly disclose receiving path information and routing condition information associated with the potential route from the one or more drones of the network of drones responsive to the broadcasted potential route. However such matter is suggested by Marcus (see at least Figure 1, Figure 3, [0003], [0023], [0025], [0026], [0030], [0040] and [0064]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Carlson to incorporate the teachings of Marcus of receiving path information and routing condition information associated with the potential route from the one or more drones of the network of drones responsive to the broadcasted potential route since they are directed to drone flight control and planning and use of Marcus would ensure increased accuracy and thereof reliability and safety of the disclosure. 

Ganjoo teaches responsive to determining there is no connectivity, performing drone-to-drone communication to a cluster of drones of the network of drones to guide the first drone to its destination (see at least Figures 7-12, Col.1 lines 58-65, Col.11 lines 42-49, Col.15 lines 13-33, Col.18 lines 24-42, Col.19 lines 4-13 and Col.20 line 60-Col.21 line 5; nodes within a network (which include a cluster of drones of the network of drones) communicate with each other responsive to determining there is no connectivity; therefore, responsive to determining there is no connectivity, drone-to-drone communication to a cluster of drones of the network of drones is performed to guide the first drone to its destination).
Carlson discloses that when communication is not available, the UAV can perform autonomous flight (see at least Col.3 lines 49-52), Carlson also discloses that the UAV can exchange data from other UAVs directly (see at least Col.3 line 66-Col.4 line 2). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Carlson as modified by Marcus to incorporate the teachings of Ganjoo wherein responsive to determining there is no connectivity, performing drone-to-drone communication to a cluster of drones of the network of drones to guide the first drone to its destination. Motivation would be to increase safety by preventing an accident in case the central controller cannot communicate with the drone. While Ganjoo teaches using a drone of the cluster of drones of the network of drones to act as gateway between the other drones and the (see at least Figures 7-12, Col.1 lines 58-65, Col.11 lines 42-49, Col.15 lines 13-33, Col.18 lines 24-42, Col.19 lines 4-13 and Col.20 line 60-Col.21 line 5); Examiner is using Chul in order to expedite prosecution process. 
Carlson as modified by Marcus and Ganjoo does not explicitly disclose wherein at least one drone of the cluster of drones maintains connectivity to the central controller. However, such matter is suggested by Chul (see at least Figure 7, [0001], [0007], [0012], [0016], [0017], [0040], [0048], [0058], [0063] and [0074]-[0077]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Carlson as modified by Marcus and Ganjoo to incorporate the teachings of Chul wherein at least one drone of the cluster of drones maintains connectivity to the central controller since they are directed to drone flight control and planning and use of Chul would ensure increased reliability of the disclosure since once connectivity is lost between the first drone and a central controller, while drone to drone communication is very beneficial to guide the first drone to its destination, it would be even more beneficial to further/in addition for a drone of the cluster of drones to maintain its connectivity to the central controller and relay communications in order to ensure any necessary and urgent communication/data from the central controller can still be communicated to the first drone to increase safety and reliability of the flight.
Carlson as modified by Marcus, Ganjoo and Chul fails to disclose reducing power to one or more sensors of the first drone that are operational; detecting a failure of the one or more sensors of the first drone; responsive to detecting the failure of the one or more sensors of the first drone, transmitting a distressed signal to one or more drones 
Wieskamp teaches reducing power to one or more sensors of the first drone that are operational (see at least [0011], [0013] and [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Carlson as modified by Marcus Ganjoo and Chul to incorporate the teachings of Wieskamp of reducing power to one or more sensors of the first drone that are operational. Motivation would be to conserve energy.
Mikael teaches detecting a failure of the one or more sensors of the first drone (see at least Col.27 lines 21-31, Col.29 lines 20-21 and Col.29 lines 36-43); responsive to detecting the failure of the one or more sensors of the first drone, transmitting a distressed signal to one or more drones in proximity of the first drone (see at least Col.27 lines 21-31, Col.29 lines 20-21 and Col.29 lines 44-58); responsive to receiving a response to the distressed signal from a drone of the one or more drones in proximity of the first drone, guiding the first drone to a safe landing zone using the drone-to-drone communication (see at least Col.27 lines 21-31, Col.29 lines 20-21 and Col.29 lines 50-58).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Carlson as modified by Marcus, Ganjoo, Chul and Wieskamp to incorporate the teachings of Mikael of detecting a failure 
Ludwig teaches responsive to detecting the failure of the one or more sensors of the first drone, switching off the failed one or more sensors of the first drone (see at least Col.10 lines 19-29 and Col.12 lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Carlson as modified by Marcus, Ganjoo, Chul, Wieskamp and Mikael to incorporate the teachings of Ludwig wherein responsive to detecting the failure in the one or more sensors of the first drone, switching off the failed one or more sensors of the first drone since they are all directed to the use of a sensor/camera array and use of Ludwig would ensure increased safety since Ludwig addresses how to deal with a situation when one or more sensors in a system fail which is definitely a possibility for the drone system of Carlson as modified by Marcus, Ganjoo, Chul, Wieskamp and Mikael. Therefore, it would have been obvious to one of ordinary skill in the art to use Ludwig’s teachings in order to be prepared for any possible situation regarding the one or more sensors of Carlson as modified by Marcus, Ganjoo, Chul, Wieskamp and Mikael’s drone to increase safety and reliability.

Regarding claim 2, Carlson discloses wherein the routing condition information comprises at least one of destination, travel path, elevation information, obstruction information, and weather condition information (see at least Col.2 lines 12-20 and Col.4 lines 48-51 and lines 52-65).

Regarding claim 4, Carlson discloses wherein the path information comprises at least one of historical path information or real-time path information (see at least Col.2 lines 18-20).

Regarding claim 6, Carlson fails to disclose wherein the drone-to-drone communication establishes the network of drones based at least in part on receiving broadcasted information from the one or more drones in proximity of the first drone.
Ganjoo teaches wherein the drone-to-drone communication establishes the network of drones based at least in part on receiving broadcasted information from the one or more drones in proximity of the first drone (see at least Col.18 lines 24-42).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Carlson as modified by Marcus to incorporate the teachings of Ganjoo wherein the drone-to-drone communication establishes the network of drones based at least in part on receiving broadcasted information from the one or more drones in proximity of the first drone. Motivation would be to increase safety by preventing an accident in case the central controller cannot communicate with the drone by using drones capable of sending the necessary information.

Regarding claim 8, Carlson discloses further comprising detecting the routing condition information associated with the potential route (see at least Col.2 lines 12-13, Col.3 lines 58-62 and Col.7 lines 8-20).

Regarding claim 9, Carlson discloses further comprising broadcasting, by the first drone, the routing condition information and the updated potential route information to the one or more drones of the network of drones (see at least Figure 3, Col.3 lines 58-65 and Col.7 lines 21-32; the UAV shares weather information (routing condition information) for its location during flight with other UAVs, for broadcasting the updated potential information, as it can be seen from Figure 3, the process can be in a loop and the UAV will be collecting and sharing weather information after the updated flight plan as well).

Regarding claim 10, Carlson discloses a system for implementing drone flight optimization using drone-to-drone permissioning (see at least abstract), the system comprising: a storage medium (Figure 2A, Figure 2B, Col.5 lines 51-63, Col.8 lines 50-67 and Col.9 lines 10-22), the storage medium being coupled to a processor, the processor configured to:  (Figure 2A, Figure 2B, Col.5 lines 51-63, Col.8 lines 50-67 and Col.9 lines 10-22). The rest of claim 10 is commensurate in scope with claim 1. See above for rejection of claim 1. 

Regarding claim 11, claim 11 is commensurate in scope with claims 2 and 4. See above for rejection of claims 2 and 4.

Regarding claim 14, claim 14 is commensurate in scope with claim 6. See above for rejection of claim 6. 

Regarding claim 15, claim 15 is commensurate in scope with claims 8 and 9. See above for rejection of claims 8 and 9.

Regarding claim 16, Carlson discloses a computer program product for performing drone flight optimization using drone-to-drone permissioning (see at least abstract and Col.9 lines 23-42), the computer program product comprising a non-transitory computer- readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to (abstract, Col.8 lines 50-67 and Col.9 lines 23-42). The rest of claim 16 is commensurate in scope with claim 1. See above for rejection of claim 1. 

Regarding claim 17, claim 17 is commensurate in scope with claims 2 and 4. See above for rejection of claims 2 and 4.

Regarding claim 20, claim 20 is commensurate in scope with claims 8 and 9. See above for rejection of claims 8 and 9.

Claims 3, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US9959771B1) in view of Marcus (US20160189549A1) in further view of Ganjoo (US9927807B1) in further view of Chul (KR20180074593A) in further view of Wieskamp (US20180053403A1) in further view of Mikael (US9524648B1) in further view of Ludwig (US10298885B1) in further view of Teague (US20180017973A1).
Regarding claim 3, Carlson as modified by Marcus, Ganjoo, Chul, Wieskamp, Mikael and Ludwig fails to disclose wherein the routing condition information is at least one of a weighted value or valid for a configurable threshold period of time.
Teague teaches wherein the routing condition information is at least one of a weighted value or valid for a configurable threshold period of time (see at least [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Carlson as modified by Marcus, Ganjoo, Chul, Wieskamp, Mikael and Ludwig to incorporate the teachings of Teague wherein the routing condition information is at least one of a weighted value or valid for a configurable threshold period of time. Motivation would be to increase safety by preventing important information to be ignored and unimportant information from being given too much attention.

Regarding claims 12 and 18, claims 12 and 18 are commensurate in scope with claim 3. See above for rejection of claim 3. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/S.M./           Examiner, Art Unit 3667      

/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667